Citation Nr: 0125484	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to April 1, 1999, for 
the award of nonservice-connected disability pension 
benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing held in August 2001, a 
transcript of which has been associated with the claims file.

The Board notes that additional evidence has been submitted 
to the RO subsequent to the most recent RO determination; 
however, a remand is not required for consideration of this 
evidence by the agency of original jurisdiction because it 
does not pertain to the issue on appeal.  Such evidence 
concerns the income of the veteran's spouse in 2000, and 
income received by the veteran since last working in 1991.  
Such evidence has no bearing on the issue being decided here; 
entitlement to an earlier effective date.  In this case, the 
issue of an earlier effective date turns upon the issue of 
when the veteran's claim for pension was received, and when 
he became disabled.  The issue of income plays no role in 
this determination.  Thus, a remand for consideration of such 
evidence is not warranted because such evidence is not 
relevant to the current issue being decided.  38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  




2.  The veteran submitted his original claim for nonservice 
connected pension in July 1997.  

3.  In October 1997 the RO asked the veteran to provide a 
copy of a police report pertaining to the injury which 
allegedly prevented him from working, or, if unable to do so, 
to describe the location, date, time, and circumstances of 
the shooting.  

4.  In November 1997 the veteran submitted a statement 
describing the location, date, time, and circumstances of the 
shooting.  

5.  In December 1997 the RO notified the veteran that it was 
denying his claim because he had not submitted a copy of the 
police report as requested.  

6.  The December 1997 notice is not a final rating decision.  

7.  The veteran has been found to be totally disabled by VA 
as a result of injuries sustained in January 1992.  He has 
also been found to be totally disabled by the Social Security 
Administration (SSA).  

8.  The proper effective date for the award of nonservice-
connected pension is July 31, 1997, and the proper effective 
date for the commencement of payment is August 1, 1997.  


CONCLUSION OF LAW

The criteria for an effective date for the grant of 
entitlement to nonservice-connected disability pension 
benefits, retroactive to July 31, 1997, have been met.  
38 U.S.C.A. §§ 5110 (West 1991); 38 C.F.R. §§ 3.156(b), 
3.400(b)(1) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 31, 1997 the RO received the veteran's claim for 
nonservice connected pension.  He indicated that he had 
injured his back in 1991.  He indicated that he was receiving 
benefits from SSA, and had been since 1991.  

In September 1997 the RO received a variety of private 
medical records.  These records include, in pertinent part, a 
January 1992 admission to Carraway Methodist Medical Center 
for a gunshot wound to the low back.  It was indicated that 
the veteran had been employed as a barber.  It was noted that 
he had sustained a gunshot wound to the abdomen in the past.  
He was discharged on medication with a regular diet.  

In August 1992 the veteran underwent a physical examination.  
He reported having problems with continuous abdominal pain 
since being shot in the abdomen, and back pain aggravated by 
prolonged standing.  The impression on examination was 
mechanical low back pain and abdominal pain.  The examiner 
concluded that the veteran had major problems with abdominal 
pain and back pain as well.  He noted that the veteran was 
able to do anything that was requested of him.  

In October 1997 the RO asked the veteran to provide a copy of 
the police report concerning his January 1992 gunshot wound.  
However, if he was unable to obtain a copy of this report, he 
was advised to inform the RO "where the shooting took place, 
the date, time and circumstances of the shooting.  We may be 
able to obtain the report."  He was advised that he must 
submit such evidence within one year.  

In response, the veteran submitted a November 1997 statement 
describing the location, date, and circumstances of the 1992 
shooting.  


In December 1997 the RO notified the veteran that it was 
denying his claim because the RO had not received the police 
report that it had requested from the veteran.  He was 
advised to submit such evidence within one year if he wanted 
the claim to continue to be processed.  

In March 1998 the veteran inquired into the status of his 
claim.  The veteran was subsequently notified in July 1998 
that his claim had previously been denied.  

On April 1, 1999 the RO received a Income-Net Worth and 
Employment Statement from the veteran.  He reported last 
working as a barber, but having been unable to work since 
being shot in January 1992.  He indicated that he was not 
currently receiving SSA payments.  

In July 1999 the RO received a fax of the previously 
requested police report concerning the veteran's 1992 
shooting.  It appears that there is a VA stamp on the fax; 
however, it is illegible.  

In September 1999 the SSA reported to the RO that the veteran 
was receiving disability benefits as of December 1, 1998.  

In October 1999 the RO received a copy of an award letter 
documenting that the veteran was receiving SSA benefits 
beginning December 1998, and Supplemental Security Income 
payments beginning January 1998.  It was noted that the grant 
of such disability was based on the veteran's musculoskeletal 
impairment.  

In November 1999 VA general medical and spinal examinations 
were conducted.  On examination of the spine, the veteran 
reported a history of back problems since being shot in the 
back in the early 1990s.  It was noted that he had been 
disabled for the last six or seven years.  The diagnosis was 
a gunshot wound of the lumbosacral spine with loss of 
function due to pain.  

On general medical examination the veteran was found to have, 
in pertinent part, status post multiple abdominal wounds and 
three resulting laparotomies, gastroesophageal reflux 
disease, a status post gunshot wound to the back with the 
development of impotence and incontinence, and degenerative 
joint disease of the lumbosacral spine.  

In September 1999 the RO granted entitlement to nonservice 
connected pension based on the veteran's gunshot wound of the 
lumbosacral spine, effective April 1, 1999.  

The veteran appealed the effective date assigned, and 
contended the effective date should be the date of his 
original claim.  This contention was reasserted during the 
veteran's hearings before the RO and the Board in July 2000 
and August 2001, respectively.  


General Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2001).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2001).


Specific Effective Date Criteria: Pension

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(1)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(1)(ii)(B) must 
be received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b) (2001).

The United States Court of Appeals for Veterans claims 
(Court) has held that a pension award may be effective 
earlier than the date of receipt of the claim resulting in an 
award only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or together 
with the claim for disability pension, and the claim for 
retroactive benefits is received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled; (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  Tetro v. Gober, 14 Vet. 
App. 100, 105 (2000).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied because the RO properly 
notified the veteran of any information necessary to 
substantiate the claim.  Following his contention that his 
pension should be retroactively awarded in his Notice of 
Disagreement (NOD), the RO issued a SOC notifying the veteran 
and his representative of the laws and regulations pertaining 
to effective dates in pension cases.  He was also notified of 
his appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

The duty to assist has also been satisfied.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
relevant evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  Specifically, the RO obtained records from Dr. AAC, 
Cooper Green Hospital, and Carraway Methodist Medical Center.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The Board notes that the veteran is receiving disability 
benefits from the SSA.  The Board is of the opinion that the 
duty to assist does not attach to obtaining SSA records 
because, as will be discussed below, the evidence on file 
already demonstrates that the veteran was totally disabled 
since July 1997.  The Board therefore believes that a remand 
of this case for the purpose of attempting to obtain the SSA 
records, where the evidence already establishes that he was 
totally disabled since July 1997, and where SSA records on 
file already establish when he first became eligible for 
benefits based on his disability, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  While he had testified during the hearing before 
the RO that the RO had previously received a copy of the 
requested police report, he subsequently specified that he 
had no additional evidence to submit.  Therefore, there is no 
duty to obtain such evidence.  
Further, the issue of when the police report was first 
received by the RO is rendered moot in light of the Board's 
finding, as will be discussed below, that the veteran did in 
fact timely submit evidence in accordance with the RO's 
October 1997 request.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Earlier Effective Date: Pension

After a careful review of the record, and the laws and 
regulations pertaining to the issue in question, the Board 
finds that an effective date, for the grant of nonservice-
connected pension, retroactive to July 31, 1997, is 
warranted.  

The RO based its denial of an effective date prior to April 
1, 1999 on the finding that the veteran had failed to submit 
evidence (a copy of the police report) within one year as was 
requested in October 1997.  This was the rationale used in 
the December 1997 notice of why pension was being denied.  

The Board initially notes that the December 1997 notice is 
not a final decision.  An RO decision does not become final 
until VA provides notice of the decision to the claimant.  
Best v. Brown, 10 Vet. App. 322, 325 (1997).  

A claimant or beneficiary must be notified of all decisions 
affecting payment of benefits.  All such notifications will 
advise the claimant of: the reason for the decision; the date 
the decision will be effective; the right to a hearing; the 
right to initiate an appeal by filing a Notice of 
Disagreement which will entitle the individual to a Statement 
of the Case (SOC) for assistance in perfecting an appeal; and 
the periods in which an appeal must be initiated and 
perfected.  38 C.F.R. § 3.103(f).  

Thus, the December 1997 notice of denial did not become a 
final determination because it did not advise the veteran of 
his appellate rights.  38 C.F.R. § 3.103(f); Best, supra.  

However, both the October 1997 notice and December 1997 
notice advised the veteran that he had to submit the evidence 
requested within one year; i.e., by October 1998.  

Where evidence requested in connection with an original claim 
is not furnished within one year of the date of request, the 
claim will be considered abandoned.  38 C.F.R. § 3.158.  

It appears that this was at least the implicit finding made 
by the RO in determining that an earlier effective date was 
not warranted because of the veteran's failure to submit the 
requested evidence within one year.  

If true, this fact would prevent the veteran from obtaining 
an earlier effective date based on the original July 1997 
claim.  Id.  In this case, however, review of the record 
indicates that the veteran did in fact submit evidence that 
was requested of him in October 1997.  

In October 1997 the RO advised the veteran to either submit a 
copy of the police report or his own account of the 
circumstances involving the 1991 shooting.  It did not 
require him to submit the police report.  Rather, it left 
open to the veteran the alternative of submitting evidence 
other than the police report; his own written account of the 
incident.  In fact, the RO appeared to indicate that it would 
be able to use such information to obtain the report itself.  
The record shows no indication that the RO made such an 
attempt.  

Thus, by submitting a November 1997 statement describing the 
date, location, and circumstances of the January 1991 
shooting, the veteran complied with the RO's October 1997 
request for evidence.  

As the veteran submitted evidence requested of him in the 
October 1997 notice well within one year, his July 1997 
pension claim was not abandoned, and, as a result, continues 
to be pending.  See 38 C.F.R. § 3.158.  

However, an award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  

After a careful review of the record, the Board concludes 
that the evidence sufficiently establishes that the veteran 
was unable to work since the date of his original claim, July 
31, 1997.  

The veteran has reported being unable to work since he was 
shot in the lower back in 1991.  While the record does not 
indicate whether he has been disabled since the injury, the 
RO's finding of disability was based entirely on his gunshot 
wound to the lumbosacral spine.  Furthermore, records from 
the SSA indicate that the veteran has been receiving 
disability benefits (Supplemental Security Income) since 
January 1998.  Thus, he has been found to be disabled by SSA 
at least since January 1998.  In addition, SSA noted that the 
veteran's disability was based on his musculoskeletal 
impairment.  

While SSA determinations regarding employability are not 
controlling for VA disability determinations, they are 
relevant.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994.  

While there is no specific medical evidence addressing the 
extent of the veteran's physical disability from July 31, 
1997 to January 1998, the Board is of the opinion that the 
RO's finding of total disability based on an injury sustained 
in 1991, when considered with the SSA determination that he 
was disabled due to his musculoskeletal problem since at 
least January 1998, as well as the veteran's own consistent 
statements of being unable to work since being shot in the 
back, sufficiently establishes that he has been unable to 
work at least since July 31, 1997.  



Thus, the Board concludes that an effective date, for the 
grant of nonservice connected pension, retroactive to July 
31, 1997, is warranted.  38 C.F.R. § 3.400(b).  

There is no indication that the veteran submitted a claim for 
pension prior to July 31, 1997.  Therefore, under section 
3.400(b), the only possible way that the veteran could obtain 
an effective date earlier than the date of the receipt of the 
claim would be if the requirements of section 
3.400(b)(1)(ii)(B) were met.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A).  

That is, the veteran would have to establish that he filed a 
claim for retroactive benefits within one year from the date 
on which he became totally and permanently disabled, and 
establish that a physical or mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In this case, the veteran did not specifically claim 
entitlement to retroactive benefits within one year from the 
date on which he became permanently and totally disabled.  
More importantly, there is no evidence that incapacity ever 
prevented the veteran from filing a pension claim, as 
required by section 3.400(b)(ii)(B).  See Tetro, 14 Vet. 
App. at 106.  

In his July 1997 application, the veteran specified that he 
was not hospitalized and had not been hospitalized within the 
past three months.  Further, the medical evidence of record 
do not show any indication that he was incapacitated from 
filing a claim for pension.  In fact, there is no evidence or 
even a suggestion that he was hospitalized or otherwise 
incapacitated from filing a claim for pension prior to July 
31, 1997.  Therefore an earlier effective date based on 
38 C.F.R. § 3.400(b)(1)(ii)(B) is not warranted.  

In light of the above, the Board concludes that, as the 
veteran's July 31, 1997 claim has remained pending, and 
because the evidence establishes that he was totally disabled 
since the date of his claim, the appropriate effective date 
for the award of nonservice-connected pension benefits is 
July 31, 1997.  38 C.F.R. § 3.400(b); see also 38 C.F.R. 
§§ 3.103(f) and 3.158.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2001).  


ORDER

Entitlement to an effective date, for the grant of 
nonservice-connected pension, retroactive to July 31, 1997, 
is granted, subject to the regulations governing the payment 
of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

